 Case 1:17-cr-00544-NGG Document 47 Filed 05/15/19 Page 1 of 4 PageID #: 141
                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
AS:DCP/JPM/JPL/GMM                                  271 Cadman Plaza East
F. #2017R01739                                      Brooklyn, New York 11201


                                                    May 15, 2019

By Hand and ECF

The Honorable Nicholas G. Garaufis
United States District Judge
United States District Court
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:      United States v. Michael L. Cohen
                       Criminal Docket No. 17-544 (NGG)

Dear Judge Garaufis:

               The government respectfully submits this letter in connection with its February
22, 2019 letter (ECF Dkt. No. 39) notifying the Court of potential conflicts of interest arising
from Ronald White, Esq.’s representation of the defendant Michael L. Cohen. As outlined in
the defendant’s March 15, 2019 letter to the court (ECF Dkt. No. 43), the parties have
conferred and agreed that the conflicts identified in the government’s letter may be waived
by the defendant.

                If the Court determines that the defendant can waive the potential conflicts of
interest, the government proposes that the Court advise the defendant as follows and make
the below inquiries consistent with the procedures set forth in United States v. Curcio, 680
F.2d 881 (2d Cir. 1982):

              I am advised that your attorney Ronald White has previously
              represented you during the course of this investigation, and was
              present for and witnessed certain events that may be relevant to
              your prosecution. I am also advised that Mr. White made
              certain statements to the government that may be relevant to
              your prosecution. These each and together could lead to a
              conflict of interest. For example, if a witness to one these
              events testifies, but you or Mr. White have a different memory
              of the events, Mr. White would not be able to testify (or to use
              his independent memory of the relevant conversations), and you
              may have to choose between forgoing presentation of your
Case 1:17-cr-00544-NGG Document 47 Filed 05/15/19 Page 2 of 4 PageID #: 142



          version of the facts, or testifying and subjecting yourself to cross
          examination at trial.

          Moreover, the government has said that you made certain
          statements that were false, and other statements concerning your
          culpability for certain crimes with which you are charged. If
          you intend to argue at trial that you made these statements or
          acted at your attorney’s behest, you may have a harder time
          pressing that defense if you are still represented by the same
          attorney on whose advice you are claiming that you were
          relying at that time.

          The government has also said that Mr. White made certain
          statements to the government concerning your culpability for
          some of the crimes with which you are charged and that you
          authorized him to make those statements. If you intend to argue
          that Mr. White did not make such statements, said something
          different to the government than what the government says, was
          not authorized by you to make those statements, or you wish
          pursue a defense where Mr. White’s statements are put at issue,
          you again may have a more difficult time pressing that defense
          or be unable to call Mr. White as your own witness if you are
          still represented by him.

          Furthermore, it is unlikely that Mr. White will want to pursue a
          trial strategy that relies on the assertion that he gave you advice
          or made statements that are being put in question and that may
          open him up to scrutiny or make him a witness. This could, for
          example, lead him to advise you to take certain steps, including
          to plead guilty for a crime, rather than present certain arguments
          which would involve his representation or make it possible that
          he would be called as a witness at trial.

          There may be other issues, in addition to the ones that I’ve just
          described, that can arise in which your attorney’s ability to do
          certain things may be affected by the fact that he was present for
          certain events at issue in the case and made statements which
          may be at issue in the case. No one can foresee every possible
          conflict of interest.

          Do you have any questions about what I have just explained to
          you?

          Have you consulted with Mr. White about these issues?




                                           2
Case 1:17-cr-00544-NGG Document 47 Filed 05/15/19 Page 3 of 4 PageID #: 143



          You have the right to be represented by an attorney who does
          not have any possible conflicts of interest in representing you at
          all stages of this case, including any plea negotiations. If you
          proceed with Mr. White, you will be giving up that right. Do
          you understand that?

          You also have the right to consult with an independent attorney
          who can advise you about the possible conflicts of interest that
          might arise if you proceed with your attorney. Do you
          understand that?

          I understand, however, that Mr. Schoeman is advising you about
          these possible conflicts, is that correct?

          Have you discussed this matter with Mr. Schoeman?

          Can you tell me in your own words what you understand the
          potential conflicts of interest to be?

          You are not under any pressure to make a decision about this
          right now. You are entitled, if you wish, to a reasonable period
          of time to think about these matters, or to consult further with
          your lawyer or with another lawyer before you advise the Court
          what you wish to do.

          Do you believe you have had sufficient time to discuss this
          matter with Mr. Schoeman and to make a decision about how
          you wish to proceed?

          Do you with to continue with Mr. White representing you?




                                          3
 Case 1:17-cr-00544-NGG Document 47 Filed 05/15/19 Page 4 of 4 PageID #: 144




              The government respectfully requests that the Court provide the foregoing
Curcio colloquy at the conference scheduled for May 15, 2019.

                                                 Respectfully submitted,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney

                                          By:               /s/
                                                 David C. Pitluck
                                                 James P. McDonald
                                                 Jonathan P. Lax
                                                 Assistant U.S. Attorneys
                                                 (718) 254-7000
                                                 Gerald M. Moody, Jr.
                                                 Trial Attorney, DOJ Fraud Section

cc:    All Counsel of Record (by ECF)




                                             4
